DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                             ROGER LOPEZ,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D10-5110

                             [August 6, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Kenneth L. Gillespie,
Judge; L.T. Case No. 09-2991 CF10A.

   Antonio Bugge, Miami, for appellant.

   No appearance required for appellee.

PER CURIAM.

                               On Remand

   This case is before the Court on remand from the Florida Supreme
Court which quashed our decision in Lopez v. State, 84 So. 3d 389 (Fla.
4th DCA 2012). Appellant entered his plea in this case on April 22, 2009.
He did not appeal. His conviction became final on direct review on or about
May 22, 2009.

   Padilla v. Kentucky, 130 S. Ct. 1473 (2010), which issued on March 31,
2010, does not apply retroactively to convictions that were final on direct
review at the time Padilla issued. Chaidez v. United States, 133 S. Ct. 1103
(2013); Hernandez v. State, 124 So. 3d 757 (Fla. 2012).

   Appellant filed this timely rule 3.850 motion seeking to withdraw his
plea on June 2, 2010, after Padilla had been decided. We have held that
Padilla does not apply retroactively in this situation. Perez v. State, 120
So. 3d 49, 51 (Fla. 4th DCA 2013) (holding that Castano v. State, 119 So.
3d 1208 (Fla. 2012), applies only where the postconviction claim was
pending before the trial court when Padilla was decided).

   Affirmed.

TAYLOR, GERBER and LEVINE, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2